EXHIBIT 21 LIST OF SUBSIDIARIES Name Ownership % Fulland, Limited, a Cayman Islands limited liability company. 100% owned 100% Green Power Environment Technology (Shanghai) Co., Ltd., a wholly foreign-owned enterprise organized under the laws of the People’s Republic of China and wholly-owned by Fulland Limited 100% Wuxi Fulland Wind Energy Equipment Co., Ltd., a wholly foreign-owned enterprise organized under the laws of the People’s Republic of China and wholly-owned by Fulland Limited 100% .
